Peters, C. J.
This bill in equity, instituted by a single complainant, as a member of the Portland Marine Society, against that, corporation and its president and treasurer, to restrain the society from contracting for a banquet for its members on a certain public occasion, or to prevent payment for the same from the funds of the society if already contracted for, was heard below and *20comes to this court by appeal from a decree by the sitting justice refusing to sustain the bill.
The decree recites the more material facts and states the reasons for refusing the equitable aid asked for; and is as follows :■ — ■“ This case came on for hearing on bill, answer and proofs and has been argued by counsel, and it appeared:
“That in 1796 the defendant society was created by the Commonwealth of Massachusetts for ‘the promotion of the knowledge of navigation and seamanship, the relief of decayed and disabled seamen and the poor widows and orphans of deceased seamen,’ and empowered to hold property to the amount yielding an annual income of six thousand dollars for such purpose.
“ The by-laws limit two-thirds of its members to persons who are or have been masters of vessels, and restrict aid to such persons, their widows and children. The society has accumulated a fund of over <|27,000, and its annual income is about $1700. In 1889 the membership had decreased to twenty, and an effort was then made to renew interest in the society and increase its membership, resulting in raising the same to about sixty — now fifty-six. To this end annual dinners were inaugurated, to be paid for by the society at a cost of from $101.10 in 1889 to $136.95 in 1894. In 1895 the society paid nothing for the purpose. In December, 1895, the society appropriated three hundred dollars for a dinner, it being its centennial anniversary. To this use of the funds, the plaintiff objected and filed his bill to restrain payment. A preliminary injunction was moved, but denied by a justice of this court, and the funds were applied to this purpose, viz: $282.30.
“It is considered by the court that while such expenditure may not come within the scope and purpose of the charity created by the founders of the society, and is of questionable propriety, still, inasmuch as done in good faith and with honest motives, and the scope of the plaintiff’s bill is so narrow as to embarrass the granting of adequate relief, and the other ground has no merit: It is therefore ordered, adjudged and decreed that the plaintiff’s bill be dismissed, but without costs.”
*21The decree rather understates than overstates the case, and a few other facts may be added. There were only two members of the society voting against the appropriation complained of, and no part of the principal funds of the society were encroached upon for the expenses of the entertainment, the necessary amount having been taken from certain unexpended interest money remaining at the time on hand.
Much is said in behalf of the complainant concerning the society as an institution strictly for charitable purposes. Tt was not altogether or even principally a charitable association. The act creating the society declares, “ that the end and design of the institution of said society is the promotion of the knowledge of navigation and seamanship, the relief of decayed and disabled seamen, and the poor widows and orphans of deceased seamen.”
Quite onerous duties are imposed on members of the society. Article nine of the by-laws provides as follows: — “It is enjoined on every maritime member of this Society, on his arrival from sea, to communicate to the President his observations, respecting the variation of the needle, the soundings, courses and distances: and all other things remarkable about this coast, as well as any particular observations promotive of nautical knowledge, in writing, to be examined and digested by the committee appointed by the Society for that purpose, and lodged with the Secretary to be recorded in the books of the Society.”
The marine or regular members are required upon their admission to pay the sum of twenty dollars each and pay an annual assessment afterwards of ten cents a month for at least twenty-five years, and honorary members may be admitted in consideration of donations to the society of not less than twelve dollars each ; and the latter are not eligible to office in the society and are not entitled to any benefits from its funds. And certain social duties and obligations are also imposed upon all the members alike.
The language of the decree hardly describes fully the stimulating influence of the efforts made in 1889 to increase the membership of the society and awaken an interest in its general welfare by converting it into a more social organization, the new feature *22being an annual entertainment and dinner for its members. Tbe by-laws were revised by which the admission fee of regular members was raised from twelve to twenty dollars, and more new members were added in two years after that time than had been admitted for the thirty years before, and there is every reason to believe that the new social feature of the society caused such increase of its prosperity. It was a means of bringing all the members together at least once each year, and the movement Avas decidedly a popular one. A participation in the annual .banquet was the only compensation received or that was ever expected to be received by the members for all their contributions and services in behalf of the society. Who ever heard of an objection to our colleges providing a dinner for their graduates on commencement day? — and still it is to be presumed that there is no clause in any college charter permitting it. The college receives its compensation for the outlay in the promotion'which the occasion invites for its welfare. Municipal corporations are constantly appropriating small sums for different sorts of public though not technically legal purposes, and a court of equity is rarely called upon to restrain them by injunction although such municipal practice may not be in all cases even a commendable one. The question is not without some authority. In Grant on Corporations, an old English work, it is said at page 80: — “A by-law involving an expenditure of the funds of the corporation, without an adequate advantage accruing to the corporation, is bad, as being unreasonable; and; therefore, a by-law to compel the giving of a dinner must show that it is for a beneficial purpose, or that an interest of the corporation is in some way promoted by it, or it avíII be invalid.” To this text the author cites quite a number of old decisions.
The extraordinary remedy of injunction should be applied, so the leading authors say, only in very clear cases; and whether the remedy shall be granted or withheld must depend, they also say, upon which course maybe required upon the grounds of expediency and sound public policy; especially where public rather than private rights are involved. In the present case an injunction was refused, the money for the entertainment has been expended, and *23it does not impress us as expedient or feasible to attempt to reclaim it. Whilst we do not decide, and there is no occasion for our so deciding, that the practice of the society in providing annual entertainments to be paid for out of its ordinary funds, is strictly legal or justifiable, we feel that this particular bill under the circumstances better not at this stage of the proceedings be sustained. Future entertainments of the kind better perhaps be paid for by a fund to be contributed by the members of the society for such special purpose.
There is another claim presented by the bill not specifically mentioned in the decree. The bill claims that the society voted to pay fifteen dollars as a charitable contribution to a certain poor woman named, and that she did not belong to the class of persons entitled to receive a benefit as a beneficiary of the society. But the defendants claim that, as a matter of fact, she does come within the description of persons to whom the society may extend charitable aid. The officers of the society must be entitled, acting in good faith, to decide such questions for themselves when trivial amounts only are involved. Equity does not stoop to pick up pins.

Bill dismissed without costs.